DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to Applicant's amendment filed on 11/30/2020.
Claims 1-11 are pending. Claims 1, 4, 6, 7, 8, 9 and 11 are amended. Claims 1-11 are rejected. 

Claim Objection
Objection to claim 1, 4, 6, 7, 8 and 9 have been withdrawn in light of amendments of claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-3, 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Langseth, Justin et al (PGPUB Document No. 20070011134), hereafter, referred to as “Langseth”, in view of Van Hoof, Hubert  et al (PGPUB Document No. 20180075251), hereafter, referred to as “Van”, in view of Johnston, Michael et al (PGPUB Document No. 20180341369), hereafter, referred to as “Johnston”, in further view of Hind, John et al (US Patent No. 6978367), hereafter, referred to as “Hind”.

Regarding claim 1 (Currently amended), Langseth teaches A processor implemented method for analyzing unstructured data for compliance enforcement, the method comprising (Langseth, para 0024 discloses computing hardware such as server to execute codes for processing “Another embodiment the present invention provides a core server comprising code to allow parallel processing of unstructured data on a continuous real-time basis, wherein the code is adapted to configure unstructured source extractors and treat them as black boxes in a data workflow;” ): receiving, by a one or more hardware processors, a transaction request for unstructured data linked to a data subject 5among a plurality of data subjects registered with an enterprise (Langseth, para 0178 discloses a transaction of read request (query) to find in instructed data sources linked to a company among companies (data subject); where companies or data subject can be register for SEC filling service “The following is an example query that can be run using the system and method of the invention. … Using the middleware software system 100 of the present invention, the filings are run through a transformation program 220 that is instructed to associate the corporate officers to particular types of transactions (e.g., loans, leases, 210 that can be read by this embodiment of the invention includes, but is not limited to, emails, Microsoft Office™ documents, Adobe PDF files, text in CRM and ERP applications, web pages, news, media reports, case files, and transcriptions. …..”), 
10identifying, by the one or more hardware processors, a purpose of the transaction request by analyzing the transaction request using text analytics  (Langseth, para 0042 indicates the purpose (SEC compliance reporting) has been already identified and accordingly information from unstructured data sources is gathered by data analysis “With this embodiment of the invention, business can use their existing structured data tools 230 to analyze essentially all of their various sources of unstructured data, resulting in a more robust analytic capability.” ); 
identifying, by the one or more hardware processors, data-of- interest for the identified purpose from the unstructured data linked 15to the data subject, wherein the data-of-interest corresponds to a set of data fields among the plurality of data fields of the unstructured data (Langseth, indicates the purpose (SEC compliance reporting) has been already identified and accordingly information from unstructured data sources is gathered fig. 9   discloses displaying data-of-interest (accumulated data) identified liked data for a company (data-of-subject) for SEC Reporting purpose with plurality of fields such as relationship role of the borrower, amount borrowed, borrower etc.); 
Langseth teaches accessing unstructured data for transaction but he does not explicitly teach wherein the unstructured data comprises a plurality of data fields, wherein each data field among the plurality of data fields is identified by a unique Uniform Resource Identifier (URI) providing a web view of the unstructured data; wherein the purpose of the transaction request is identified to enforce purpose-based processing of data linked to the data subject in all enterprise operations, such that the processing of data linked to the data subject is in compliance with data protection and privacy regulations; 
identifying, by the one or more hardware processors, a plurality of sensitive fields among the set of data fields 20corresponding to the identified data-of-interest using text analytics, 
wherein each sensitive field among the plurality of sensitive fields is 29associated with a data subject preference, preset by the data subject; and processing the transaction request, by the one or more hardware processors, for the set of data fields corresponding to the 5data-of-interest in accordance with the data subject preference for each sensitive field in the data-of-interest, 
wherein the set of data fields are accessed using corresponding unique URI,  
However in the same field of endeavor of query processing Van teaches wherein the purpose of the transaction request is identified to enforce purpose-based processing of data linked to the data subject in all enterprise operations, such that the processing of data linked to the data subject is in compliance with data protection and privacy regulations(Van, para 0077 discloses identifying intent or purpose of a query considering protection aspect of the data and transmit based on protection rule “the data (320) from the query (214) may include at least a portion of the ; 
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Langseth’s teaching of querying and extracting unstructured data to incorporate Van’s teaching of identifying protection and privacy regulation of requested data and to provide requested data to comply with protection rules (Van, para 0077).
Langseth and Van teach accessing unstructured data for transaction but they don’t explicitly teach wherein the unstructured data comprises a plurality of data fields, wherein each data field among the plurality of data fields is identified by a unique Uniform Resource Identifier (URI) providing a web view of the unstructured data; identifying, by the one or more hardware processors, a plurality of sensitive fields among the set of data fields 20corresponding to the identified data-of-interest using text analytics, 
wherein each sensitive field among the plurality of sensitive fields is 29associated with a data subject preference, preset by the data subject; and processing the transaction request, by the one or more hardware processors, for the set of data fields corresponding to the 5data-of-interest in accordance with the data subject preference for each sensitive field in the data-of-interest, 
wherein the set of data fields are accessed using corresponding unique URI,  
However in the same field of endeavor of handling web based application Johnston teaches wherein the unstructured data comprises a plurality of data fields, wherein each data field among the plurality of data fields is identified by a unique Uniform Resource Identifier (URI) providing a web view of the unstructured data (Johnston, Fig. 1 and para 0032 discloses identifying unstructured data by URI “Unstructured data 36 may be linked to structured data through the universal database 90 using links, such as URIs, where there is sufficient information to identify the structured and unstructured sources of data as being related.” ; fig. 3 and para 0033 further discloses displaying of instructed data obtained from sources which can be “UNSTRUCTUED DATA” source 36 “The client device 14 communicates with the page builder 82 to provide the tools for incorporating data from the source databases, or information derived therefrom, to generate a webpage 68 (FIG. 3)”) 
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Langseth and Van’s teaching of querying and extracting unstructured data to incorporate Johnston’s teaching of uniquely identifying data element to extract relevant data unambiguously from unstructured data sources (Johnston, Fig. 1 and para 0032).
Langseth, Van and Johnston teach accessing unstructured data for transaction but he does not explicitly teaches identifying, by the one or more hardware processors, a plurality of sensitive fields among the set of data fields 20corresponding to the identified data-of-interest using text analytics, 
wherein each sensitive field among the plurality of sensitive fields is 29associated with a data subject preference, preset by the data subject; and processing the transaction request, by the one or more hardware processors, for the set of data fields corresponding to the 5data-of-interest in accordance with the data subject preference for each sensitive field in the data-of-interest, 
wherein the set of data fields are accessed using corresponding unique URI,  
However in the same field of endeavor of extraction of data by user preferences Hind teaches identifying, by the one or more hardware processors, a plurality of sensitive fields among the set of data fields 20corresponding to the identified data-of-interest using text analytics (Hind. Fig. 3 & col 16 line 7-15 disclose identifying sensitive fields such as curr_salary 380, empl_medical 321 etc “Suppose that access to this information is to be restricted to the employee to which it pertains, and any employee working in the medical department. Information for enforcing this policy (including its element visibility restrictions), which has been given the entity name “empl_medical” 321, is stored at URI 322”; Hind’s teaching of identifying sensitive data be applied to Langseth’ teaching of extracting data-of-interest by analyzing unstructured data to further extract sensitive data according to user’s preference ), 
wherein each sensitive field among the plurality of sensitive fields is 29associated with a data subject preference, preset by the data subject; and processing the transaction request, by the one or more hardware processors, for the set of data fields corresponding to the 5data-of-interest in accordance with the data subject preference for each sensitive field in the data-of-interest (Hind. Fig. 3 & col 6 line 25-57 disclose extraction of sensitive data are processed per pre-defined rules “The stored policy can then be retrieved by sending a message to the database engine, specifying the URI of the desired information…..Because access to the employee name, serial number, and date of hire is to be unrestricted, the values of these document elements will not be encrypted in the document to be returned to a document requester…..Another policy used with the employee record example is to limit access to an employee's current salary to the employee himself”), 
wherein the set of data fields are accessed using corresponding unique URI (Hind, Fig. 3 & col 22 line 59-65 disclose accessing fields by URI “The DTD reference 405 is located by the processing of Block 700, and this reference 405 is used to retrieve the DTD 300. Block 705 then retrieves an element definition (such as the empl_name definition 350) from the DTD. Block 710 retrieves (using the URIs such as 312, 322, and 332) and instantiates the policy object referenced from the DTD element definition”), 
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Langseth, Van and Johnston’s teaching of querying and extracting unstructured data to incorporate Hind’s teaching of extraction of sensitive data to enhance data security by enforcing data protection policies (Hind. Fig. 3 & col 6 line 25-57).

Regarding claim 2 (Original), Langseth, Van, Johnston and Hind teach all the limitations of claim 1 and Langseth further teaches wherein the method comprises generating a web view of unstructured data linked to the 10plurality of data subjects registered with the enterprise(Langseth, fig. 8   discloses generation of a display for plurality of data subject (company name)).

Regarding claim 3 (Original), Langseth, Van, Johnston and Hind teach all the limitations of claim 1 and Langseth further teaches wherein processing the transaction request, comprises (Langseth , col 11 line 12 discloses making transaction request to web server for unstructured data “The following is an example query that can be run using the system and method of the invention”): utilizing a hypertext transfer protocol (http) for communication between a http client receiving the transaction request and a plurality 15of http servers associated with the data-of-interest (Langseth , col 11 line 12 discloses accessing unstructured data via hyperlinks & which implies http protocol being used for communication “Drill-through to the underlying unstructured source data 210 is preferably accomplished through embedded hyperlinks that point to an additional component, the source highlighter. Preferably, the hyperlinks include the document ID, entity ID, or relationship ID”), 
wherein processing of the transaction requests is controlled by a central server (Langseth, claim 1 discloses accessing unstructured data (Read request transaction) via a core server “a core server computer, wherein the core server computer performs steps comprising: accessing a source of unstructured data”).

Regarding claim 6 (Currently amended), Langseth teaches A system for analyzing unstructured data for compliance enforcement, the system comprising a memory 20operatively coupled to one or more hardware processors and configured to store instructions configured for execution by the one or more hardware processors to (Langseth, para 0024 discloses computing hardware such as server to execute codes for processing “Another embodiment the present invention provides a core server comprising code to allow parallel processing of unstructured data on a continuous real-time basis, wherein the code is adapted to configure unstructured source extractors and treat them as black boxes in a data workflow;” ):  
31receive, by the one or more hardware processors, a transaction request for unstructured data linked to a data subject among a plurality of data subjects registered with an enterprise (Langseth, para 0178 discloses a transaction of read request (query) to find in instructed data sources linked to a company among companies (data subject); where companies or data subject can be register for SEC filling service “The following is an example query that can be run using the system and method of the invention. ..Using the middleware software system 100 of the present invention, the filings are run through a transformation program 220 that is instructed to associate the corporate officers to particular types of transactions (e.g., loans, leases, purchases & sales, and employment-related).”; para 0043 further discloses unstructured data “The unstructured data 210 that can be read by this embodiment of the invention includes, but is not limited to, emails, Microsoft Office™ documents, Adobe PDF files, text in CRM and ERP applications, web pages, news, media reports, case files, and transcriptions…”), 
identify, by the one or more hardware processors, a purpose of the transaction request by analyzing the transaction 10request using text analytics  (Langseth, para 0042 indicates the purpose (SEC compliance reporting) has been already identified and accordingly information from unstructured data sources is gathered by data analysis “With this embodiment of the invention, business can use their existing structured data tools 230 to analyze essentially all of their various sources of unstructured data, resulting in a more robust analytic capability.”); 
identify, by the one or more hardware processors, data-of- interest for the identified purpose from the unstructured data linked to the data subject, wherein the data-of-interest corresponds to a set of data fields among the plurality of data fields of the unstructured 15data (Langseth, indicates the purpose (SEC compliance reporting) has been already identified and accordingly information from unstructured data sources is gathered fig. 9   discloses displaying data-of-interest (accumulated data) identified liked data for a company (data-of-subject) for SEC Reporting purpose with plurality of fields such as relationship role of the borrower, amount borrowed, borrower etc.); 
Langseth teaches accessing unstructured data for transaction but he does not explicitly teach wherein the unstructured data comprises a plurality of data fields, 5wherein each data field among the plurality of data fields is identified by a unique Uniform Resource Identifier (URI) providing a web view of the unstructured data; 
wherein the purpose of the transaction request is identified to enforce purpose-based processing of data linked to the data subject in all enterprise operations, such that the processing of data linked to the data subject is in compliance with data protection and privacy regulations;
identify, by the one or more hardware processors, a plurality of sensitive fields among the set of data fields corresponding to the identified data-of-interest using text analytics, wherein each sensitive field among the plurality of sensitive fields is 20associated with a data subject preference, preset by the data subject; and process the transaction request, by the one or more hardware processors, for the set of data fields corresponding 32to the data-of-interest in accordance with the data subject preference for each sensitive field in the data-of-interest , wherein the set of data fields are accessed using corresponding unique URI.
However in the same field of endeavor of query processing Van teaches wherein the purpose of the transaction request is identified to enforce purpose-based processing of data linked to the data subject in all enterprise operations, such that the processing of data linked to the data subject is in compliance with data protection and privacy regulations (Van, para 0077 discloses identifying intent or purpose of a query considering protection aspect of the data and transmit based on protection rule “the data (320) from the query (214) may include at least a portion of the text of the query (214) itself, a determined intent (240) of the query (214), and/or a determined entity (242) of an intent (240) of the query (214). The data protection component (270) can determine whether the data (320) from the query (214) includes protected data (330) whose transmission to an extension (230) would violate a computer-readable data protection rule”); 
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Langseth’s teaching of querying and extracting unstructured data to incorporate Van’s teaching of identifying protection and privacy regulation of requested data and to provide requested data to comply with protection rules (Van, para 0077).
Langseth and Van teach accessing unstructured data for transaction but they don’t explicitly teach wherein the unstructured data comprises a plurality of data fields, 5wherein each data field among the plurality of data fields is identified by a unique Uniform Resource Identifier (URI) providing a web view of the unstructured data; 
identify, by the one or more hardware processors, a plurality of sensitive fields among the set of data fields corresponding to the identified data-of-interest using text analytics, wherein each sensitive field among the plurality of sensitive fields is 20associated with a data subject preference, preset by the data subject; and process the transaction request, by the one or more hardware processors, for the set of data fields corresponding 32to the data-of-interest in accordance with the data subject preference for each sensitive field in the data-of-interest , wherein the set of data fields are accessed using corresponding unique URI.
However in the same field of endeavor of handling web based application Johnston teaches wherein the unstructured data comprises a plurality of data fields, 5wherein each data field among the plurality of data fields is identified by a unique Uniform Resource Identifier (URI) providing web view of the unstructured data (Johnston, Fig. 1 and para 0032 discloses identifying unstructured data by URI “Unstructured data 36 may be linked to structured data through the universal database 90 using links, such as URIs, where there is sufficient information to identify the structured and unstructured sources of data as being related.” ; fig. 3 and para 0033 further discloses displaying of instructed data obtained from sources which can be “UNSTRUCTUED DATA” source 36 “The client device 14 communicates with the page builder 82 to provide the tools for incorporating data from the source databases, or information derived therefrom, to generate a webpage 68 (FIG. 3)”) 
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Langseth and Van’s teaching of querying and extracting unstructured data to incorporate Johnston’s teaching of uniquely identifying data element to extract relevant data unambiguously from unstructured data sources (Johnston, Fig. 1 and para 0032).
Langseth, Van and Johnston teach accessing unstructured data for transaction but he does not explicitly teaches identify, by the one or more hardware processors (102), a plurality of sensitive fields among the set of data fields corresponding to the identified data-of-interest using text analytics, wherein each sensitive field among the plurality of sensitive fields is 20associated with a data subject preference, preset by the data subject; and process the transaction request, by the one or more hardware processors (102), for the set of data fields corresponding 32to the data-of-interest in accordance with the data subject preference for each sensitive field in the data-of-interest , wherein the set of data fields are accessed using corresponding unique URI.
However in the same field of endeavor of extraction of data by user preferences Hind teaches identify, by the one or more hardware processors (102), a plurality of sensitive fields among the set of data fields corresponding to the identified data-of-interest using text analytics (Hind. Fig. 3 & col 16 line 7-15 disclose identifying sensitive fields such as curr_salary 380, empl_medical 321 etc “Suppose that access to this information is to be restricted to the employee to which it pertains, and any employee working in the medical department. Information for enforcing this policy (including its element visibility restrictions), which has been given the entity name “empl_medical” 321, is stored at URI 322”;  Hind’s teaching of identifying sensitive data be applied to Langseth’ teaching of extracting data-of-interest by analyzing unstructured data to further extract sensitive data according to user’s preference ), wherein each sensitive field among the plurality of sensitive fields is 20associated with a data subject preference, preset by the data subject; and process the transaction request, by the one or more hardware processors (102), for the set of data fields corresponding 32to the data-of-interest in accordance with the data subject preference for each sensitive field in the data-of-interest (Hind. Fig. 3 & col 6 line 25-57 disclose extraction of sensitive data are processed per pre-defined rules “The stored policy can then be retrieved by sending a message to the database engine, specifying the URI of the desired information…..Because access to the employee name, serial number, and date of hire is to be unrestricted, the values of these document elements will not be encrypted in the document to be returned to a document requester…..Another policy used with the employee record example is to limit access to an employee's current salary to the employee himself”), wherein the set of data fields are accessed using corresponding unique URI (Hind, Fig. 3 & col 22 line 59-65 disclose accessing fields by URI “The DTD reference 405 is located by the processing of Block 700, and this reference 405 is used to retrieve the DTD 300. Block 705 then retrieves an element definition (such as the empl_name definition 350) from the DTD. Block 710 retrieves (using the URIs such as 312, 322, and 332) and instantiates the policy object referenced from the DTD element definition”), 
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Langseth, Van and Johnston’s teaching of querying and extracting unstructured data to incorporate Hind’s teaching of extraction of sensitive data to enhance data security by enforcing data protection policies (Hind. Fig. 3 & col 6 line 25-57).

Regarding claim 7, dependent on rejected claim 6 and further analysis are similar to claim rejection 2 and are applicable to claim 7.

Regarding claim 8, dependent on rejected claim 6 and further analysis are similar to claim rejection 3 and are applicable to claim 8.

Regarding claim 11, Langseth teaches A computer program product comprising a non-transitory computer 15readable medium having a computer readable program embodied therein, wherein the computer readable program, when executed on a computing device, causes the computing device to (Langseth, para 0024 discloses computing hardware such as server to execute codes for processing “Another embodiment the present invention provides a core server comprising code to allow parallel processing of unstructured data on a continuous real-time basis, wherein the code is adapted to configure unstructured source extractors and treat them as black boxes in a data workflow;” ): 
receiving a transaction request for unstructured data linked to a data subject among a plurality of data subjects registered with an 20enterprise (Langseth, para 0178 discloses a transaction of read request (query) to find in instructed data sources linked to a company among companies (data subject); where companies or data subject can be register for SEC filling service “The following is an example query that can be run using the system and method of the invention. … Using the middleware software system 100 of the present invention, the filings are run through a transformation program 220 that is instructed to associate the corporate officers to particular types of transactions (e.g., loans, leases, purchases & sales, and employment-related).”; para 0043 further discloses unstructured data which is getting searched in response to query “The unstructured data 210 that can be read by this embodiment of the invention includes, but is not limited to, emails, Microsoft Office™ documents, Adobe PDF files, text in CRM and ERP applications, web pages, news, media reports, case files, and transcriptions. …..”), 
 34identifying a purpose of the transaction request by analyzing the transaction request using text analytics (Langseth, para 0042 indicates the purpose (SEC compliance reporting) has been already identified and accordingly information from unstructured data sources is gathered by data analysis “With this embodiment of the invention, business can use their existing structured data tools 230 to analyze essentially all of their various sources of unstructured data, resulting in a more robust analytic capability.” ); identifying data-of-interest for the identified purpose from the unstructured data linked to the data subject, wherein the data-of- 5interest corresponds to a set of data fields among the plurality of data fields of the unstructured data (Langseth, indicates the purpose (SEC compliance reporting) has been already identified and accordingly information from unstructured data sources is gathered fig. 9 discloses displaying data-of-interest (accumulated data) identified liked data for a company (data-of-subject) for SEC Reporting purpose with plurality of fields such as relationship role of the borrower, amount borrowed, borrower etc.); 
Langseth teaches accessing unstructured data for transaction but he does not explicitly teach wherein the unstructured data comprises a plurality of data fields, wherein each data field among the plurality of data fields is identified by a unique Uniform Resource Identifier (URI) providing web view of the unstructured data; wherein the purpose of the transaction request is identified to enforce purpose-based processing of data linked to the data subject in all enterprise operations, such that the processing of data linked to the data subject is in compliance with data protection and privacy regulations;
identifying a plurality of sensitive fields among the set of data fields corresponding to the identified data-of-interest using text analytics, wherein each sensitive field among the plurality of 10sensitive fields is associated with a data subject preference, preset by the data subject; and processing the transaction request, by the one or more hardware processors, for the set of data fields corresponding to the data-of-interest in accordance with the data subject preference for 15each sensitive field in the data-of-interest , wherein the set of data fields are accessed using corresponding unique URI.
However in the same field of endeavor of query processing Van teaches wherein the purpose of the transaction request is identified to enforce purpose-based processing of data linked to the data subject in all enterprise operations, such that the processing of data linked to the data subject is in compliance with data protection and privacy regulations (Van, para 0077 discloses identifying intent or purpose of a query considering protection aspect of the data and transmit based on protection rule “the data (320) from the query (214) may include at least a portion of the text of the query (214) itself, a determined intent (240) of the query (214), and/or a determined entity (242) of an intent (240) of the query (214). The data protection component (270) can determine whether the data (320) from the query (214) includes protected data (330) whose transmission to an extension (230) would violate a computer-readable data protection rule”); 
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Langseth’s teaching of querying and extracting unstructured data to incorporate Van’s teaching of identifying protection and privacy regulation of requested data and to provide requested data to comply with protection rules (Van, para 0077).
Langseth and Van teach accessing unstructured data for transaction but they don’t explicitly teach wherein the unstructured data comprises a plurality of data fields, wherein each data field among the plurality of data fields is identified by a unique Uniform Resource Identifier (URI) providing web view of the unstructured data; identifying a plurality of sensitive fields among the set of data fields corresponding to the identified data-of-interest using text analytics, wherein each sensitive field among the plurality of 10sensitive fields is associated with a data subject preference, preset by the data subject; and processing the transaction request, by the one or more hardware processors, for the set of data fields corresponding to the data-of-interest in accordance with the data subject preference for 15each sensitive field in the data-of-interest , wherein the set of data fields are accessed using corresponding unique URI.
However in the same field of endeavor of handling web based application Johnston teaches wherein the unstructured data comprises a plurality of data fields, wherein each data field among the plurality of data fields is identified by a unique Uniform Resource Identifier (URI) providing web view of the unstructured data (Johnston, Fig. 1 and para 0032 discloses identifying unstructured data by URI “Unstructured data 36 may be linked to structured data through the universal database 90 using links, such as URIs, where there is sufficient information to identify the structured and unstructured sources of data as being related.” ; fig. 3 and para 0033 further discloses displaying of instructed data obtained from sources which can be “UNSTRUCTUED DATA” source 36 “The client device 14 communicates with the page builder 82 to provide the tools for incorporating data from the source databases, or information derived therefrom, to generate a webpage 68 (FIG. 3)”) 
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Langseth and Van’s teaching of querying and extracting unstructured data to incorporate Johnston’s teaching of uniquely identifying data element to extract relevant data unambiguously from unstructured data sources (Johnston, Fig. 1 and para 0032).
Langseth, Van and Johnston teach accessing unstructured data for transaction but they don’t explicitly teach identifying a plurality of sensitive fields among the set of data fields corresponding to the identified data-of-interest using text analytics (Hind. Fig. 3 & col 16 line 7-15 disclose identifying sensitive fields such as curr_salary 380, empl_medical 321 etc “Suppose that access to this information is to be restricted to the employee to which it pertains, and any employee working in the medical department. Information for enforcing this policy (including its element visibility restrictions), which has been given the entity name “empl_medical” 321, is stored at URI 322” ;  Hind’s teaching of identifying sensitive data be applied to Langseth’ teaching of extracting data-of-interest by analyzing unstructured data to further extract sensitive data according to user’s preference), wherein each sensitive field among the plurality of 10sensitive fields is associated with a data subject preference, preset by the data subject; and processing the transaction request, by the one or more hardware processors, for the set of data fields corresponding to the data-of-interest in accordance with the data subject preference for 15each sensitive field in the data-of-interest (Hind. Fig. 3 & col 6 line 25-57 disclose extraction of sensitive data are processed per pre-defined rules “The stored policy can then be retrieved by sending a message to the database engine, specifying the URI of the desired information…..Because access to the employee name, serial number, and date of hire is to be unrestricted, the values of these document elements will not be encrypted in the document to be returned to a document requester…..Another policy used with the employee record example is to limit access to an employee's current salary to the employee himself”), wherein the set of data fields are accessed using corresponding unique URI (Hind, Fig. 3 & col 22 line 59-65 disclose accessing fields by URI “The DTD reference 405 is located by the processing of Block 700, and this reference 405 is used to retrieve the DTD 300. Block 705 then retrieves an element definition (such as the empl_name definition 350) from the DTD. Block 710 retrieves (using the URIs such as 312, 322, and 332) and instantiates the policy object referenced from the DTD element definition”), 
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Langseth, Van and Johnston’s teaching of querying and extracting unstructured data to incorporate Hind’s teaching of extraction of sensitive data to enhance data security by enforcing data protection policies (Hind. Fig. 3 & col 6 line 25-57).

Claims 4-5 and 9-10  are rejected under 35 U.S.C. 103 as being unpatentable over Langseth, Justin et al (PGPUB Document No. 20070011134), hereafter, referred to as “Langseth”, in view of Van Hoof, Hubert  et al (PGPUB Document No. 20180075251), hereafter, referred to as “Van”, in view of Johnston, Michael et al (PGPUB Document No. 20180341369), hereafter, referred to as “Johnston”, in view of Hind, John et al (US Patent No. 6978367), hereafter, referred to as “Hind”, in view of Ruan, Shudong  et al (PGPUB Document No. 20130305140), hereafter, referred to as “Ruan”, in further view of Gavrilov, Dmitri et al (PGPUB Document No. 20090006487), hereafter, referred to as “Gavrilov”.

Regarding claim 4 (Currently amended), Langseth, Van, Johnston and Hind teach all the limitations of claim 3 but they don’t explicitly teach wherein processing the transaction request using the http protocol 20comprises: forwarding, by the http client, the received transaction request corresponding to the data-of-interest to the central server;  30receiving, by the http client, an access response to the forwarded transaction request, wherein the access response comprises one of a request denied if the data-of-interest is accessed by another transaction request and a request accepted if 5the data-of-interest is not accessed by another transaction request; broadcasting the received transaction request, if the access response corresponds to the request accepted, to a plurality of http servers spread across the enterprise and identified by the 10corresponding unique URI of the plurality of data fields of the data-of-interest; responding to the broadcasted transaction request, by each of the plurality http servers, to enable transaction on the data-of- interest.
However in the same field of endeavor of handling client request for transactions Ruan teaches wherein processing the transaction request using the http protocol 20comprises: forwarding, by the http client, the received transaction request corresponding to the data-of-interest to the central server; 30receiving, by the http client, an access response to the forwarded transaction request (Ruan, Fig. 1-2 & para 0030-0032 discloses forwarding the client http request to multiple servers “The proxy server is configured: to send the HTTP request to the web server, based on the URL information of the web server contained in the received HTTP request; to receive and parse an HTTP response that contains HTML page information sent from the web server; to obtain image link information and to send an image HTTP request corresponding to the image link information to an image server; to receive image information returned from the image server;”), 
broadcasting the received transaction request, if the access response corresponds to the request accepted, to a plurality of http servers spread across the enterprise and identified by the 10corresponding unique URI of the plurality of data fields of the data-of-interest  (Ruan, Fig. 1-2 & para 0030-0032 discloses forwarding the client http request to multiple servers “The proxy server is configured: to send the HTTP request to the web server, based on the URL information of the web server contained in the received HTTP request; to receive and parse an HTTP response that contains HTML page information sent from the web server; to obtain image link information and to send an image HTTP request corresponding to the image link information to an image server; to receive image information returned from the image server”; Ruan’s aforementioned teaching of transmitting/forwarding http requests to multiple server can be applied to Johnston’s discloses teaching of identifying unstructured data by URI in Fig. 1 and para 0032 to extract data-of-interest from multiple servers ); 
responding to the broadcasted transaction request, by each of the plurality http servers, to enable transaction on the data-of- interest (Ruan, Fig. 1-2 & para 0030-0032 discloses forwarding the client http request to multiple servers and receiving responses back to controlling/proxy server “”; Ruan’s aforementioned teaching of transmitting/forwarding http requests to multiple server can be applied to Johnston’s discloses teaching of identifying unstructured data by URI in Fig. 1 and para 0032 to extract data-of-interest from multiple servers ).
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Langseth, Van, Johnston and Hind’s teaching of making request for data extraction to incorporate Ruan’s teaching of transmitting/forwarding http requests to multiple server using a core server to cut down resource centric back and forth communication between client and server (Ruan, Fig. 1-2 & para 0030-0032).
Langseth, Van, Johnston, Hind and Ruan teach requests for making transaction to access unstructured data but they don’t explicitly teach wherein the access response comprises one of a request denied if the data-of-interest is accessed by another transaction request and a request accepted if 5the data-of-interest is not accessed by another transaction request; 
However in the same field of endeavor of handling client request for transactions Gavrilov teaches wherein the access response comprises one of a request denied if the data-of-interest is accessed by another transaction request and a request accepted if 5the data-of-interest is not accessed by another transaction request (Gavrilov, claim 15 discloses denying and accepting transaction request based on data rule; here the examiner interprets “a request accepted if 5the data-of-interest is not accessed by another transaction request” as a data rule that dictates availability of data for performing transaction by denying and accepting a transaction/operation requests “transmit a message to the receiving server denying the approval request; and in response to a determination that the data complies with the data rule: write the data to the central server, and transmit a message to the receiving server approving the approval request; and a plurality of receiving servers, each of the receiving servers operable to: receive a write request to write data to the receiving server; send an approval request to one of the plurality of central servers, wherein the approval request seeks approval from the one of the plurality of central server for the write request; in response to receiving a message from the central server approving the approval request”); 
Therefore, it would have been obvious at to one of ordinary skill in the art before effective filling date of the claimed invention to have modified Langseth, Van, Johnston, Hind and Ruan’s teaching of making request for data extraction to incorporate Gavrilov’s teaching of regulating data access to control the traffic for requesting resources and ensures resource access based on availability (Gavrilov, claim 15).

Regarding claim 5 (Original), Langseth, Van, Johnston, Hind, Ruan and Gavrilov teach all the limitations of claim 4 and Langseth further teaches wherein the transaction request is one of READ operation, UPDATE operation and DELETE operation (Langseth, discloses a transaction of read request (query) to find in instructed data sources linked to a company among companies (data subject); where companies or data subject can be register for SEC filling service “The following is an example query that can be run using the system and method of the invention. In this example, the user wants to know which companies have had transactions with their own corporate officers that require reporting under SEC rules. This requires the processing and analysis of approximately 40,000 pages of SEC filings for each quarter-year's worth of filings. These filings are plain text, that is, unstructured data.”).

Regarding claim 9 (Currently amended), dependent on rejected claim 8 and further analysis are similar to claim rejection 4 and are applicable to claim 9.

Regarding claim 10 (Original), dependent on rejected claim 9 and further analysis are similar to claim rejection 5 and are applicable to claim 10.


 
Response to Arguments 

I.	35 U.S.C §103

The applicant on page 10 para 3 through page 11 para 1 argued that “Applicant submits that Langseth talks about using a transformation program to transform the unstructured data and storing the transformed data as a data structure such that the business intelligence tools can analyze the data and present the results to the user. On the complete contrary, Applicant’s claimed invention talks about using textual analysis to analyze the received user’s request/query for identifying the purpose behind the user’s request/query before actually retrieving the data from unstructured data sources, so that purpose-based processing of data subjects' data in all enterprise operations is ensured in accordance with the data protection and privacy regulations.
Further, Applicant asserts that Langseth nowhere in the entirety talks about analyzing the user’s request/query for identifying the purpose of the request, which is first and foremost step in ensuring purpose-based processing of data subjects' data in all enterprise operations”
The above mentioned arguments have been fully considered but the not found persuasive as Langseth in para 0178 discloses a transaction of read request (query) to find data sources linked to a company among companies (data subject); where companies or data subject can be register for SEC filling service (purpose of the request). The request further analyze transaction type such as loans, leases, purchases & sales, and employment-related.
On page 13 para 2 the applicant argued that “In view of the above, Applicant submits that Langseth discloses analyzing the transformed data that is stored in the form of data structures by a business intelligence software and presenting it to the user using dashboards and reports. On the other hand, Applicant’s claimed invention talks about identifying data that is only required for the identified purpose (data-of-interest) from the unstructured data linked to the data subject, which Langseth clearly fails to disclose. Therefore, Applicant respectfully submits that Langseth fails to teach or suggest the above recited claim limitation.”.
Applicant’s above mentioned arguments have been fully considered but the examiner respectfully disagrees as Langseth in para 0178 discloses how data subject (company among companies) related to data-of-interest such as loans, leases, purchases & sales, and employment-related connected for identified purpose such as  “SEC filling service”.
The applicant further on page 14 para 3 stated that “Applicant asserts that Hind fails to disclose about associating each sensitive field with the data subject’s preference that defines the privacy policy of the data subject. Therefore, Applicant respectfully submits that Langseth fails to teach or suggest the above recited claim limitation”. 
The examiner respectfully disagrees as Hind. Hind. Fig. 3 & col 16 line 7-15 disclose identifying and extraction of sensitive data and then processes the identified data per pre-defined rules as claimed (Hind. Fig. 3 & col 6 line 25-57).
The applicant further on page 15 para 4 stated that “the proposed combination of the references does not include all of the above claim features/limitations of amended independent claim 1. Therefore, prima facie obviousness has not been established. Mere conclusory statements cannot sustain rejections on obviousness; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness (MPEP 2141 III). However, the references do not have all the features/limitations of the presently claimed invention”.
The examiner respectfully disagrees and points out that there is enough objective reason to combine the reference of Langseth, Van, Johnston and Hind to establish a prima facie case of obviousness as Langseth teaches identification of the purpose of the transaction request, Van teaches identification of purpose for implementing privacy regulation, Johnston teaches identifying plurality of fields by URI and Hind teaches extraction of sensitive data are processed per pre-defined rules. 
Therefore, Motivation to combine the teaching of Langseth, Van, Johnston and Hind are pertinent to the claimed invention and thus is sufficient to establish a prima facie case of obviousness to the claimed invention. 

Conclusion

THIS ACTION IS MADE FINAL. Claim amendments necessitated new ground of rejection. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. D./
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164